Exhibit 10

On March 22, 2006, the Management Development and Compensation Committee of the
Board of Directors of Genworth Financial, Inc. (“Genworth”) reviewed and
approved the base salaries for Genworth’s Chairman, President and Chief
Executive Officer and for each of the persons who were Genworth’s four other
most highly compensated executive officers (the “Named Executive Officers”) in
2005. As of May 8, 2006, the following base salaries will be in effect for
Genworth’s Named Executive Officers: Michael D. Fraizer, $1,125,000; Thomas H.
Mann, $615,000; Pamela S. Schutz, $550,000; George R. Zippel, $500,000; and Leon
E. Roday, $500,000.

 

5